                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:02-CR-3110

vs.
                                                            ORDER
TERRY ANGELO FRAZIER,

                   Defendant.

      This matter is before the Court on the plaintiff's Motion to Dismiss (filing
149) the petition for offender under supervision (filing 128).

      IT IS ORDERED:

      1.    The plaintiff's Motion to Dismiss (filing 149) is granted.

      2.    The petition for offender under supervision (filing 128) is
            dismissed.

      Dated this 15th day of October, 2018.

                                            BY THE COURT:



                                            John M. Gerrard
                                            United States District Judge
